DETAILED ACTION
This is a first Office Action on the merits and is responsive to the originally filed application papers. Claims filed on 04/06/2020 are being examined. Claims 1-20 are being considered and further pending examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/07/2020, 09/03/2020, and 10/19/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder (“a primary system” and “a secondary system”) that is coupled with functional language (“to automatically break”, “to execute”, “to perform”, “to control”, “to brake”, “to secure”, “to automatically control”) without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are as follows:

“a primary system … configured to automatically brake the motor vehicle to a standstill and then secure it at a standstill according to an emergency function” recited in claims 1, 6-7, 10-11, 13, and 17-20. For the purposes of examination, the examiner will take “a primary system” as a processor configured to perform the functions described based on the following excerpt(s) from the specification: 
Para [0083] line 8-9 : “A single processor, module or other unit or device may fulfill the functions of several items recited in the claims.”

“a secondary system … configured to automatically brake the motor vehicle to a standstill and then secure it at a standstill according to an emergency function” recited in claims 1, 4-5, 8-11, and 13-16. For the purposes of examination, the examiner will take “a secondary system” as part of a program implemented by a processor using instruction stored in memory or equivalent based on the following excerpt(s) from the specification: 
Para [0083] line 8-9 : “A single processor, module or other unit or device may fulfill the functions of several items recited in the claims.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 references uses the terms “it” and “designed to” in line 5 and line 9 respectively, these terms are ambiguous to their meaning and do not make clear what is claimed, for the purpose of compact prosecution the examiner will interpret the term “it” as “the motor vehicle” and the term “designed” as “configured”. Appropriate correction is required.

Claim 2 recites the limitation “wherein the emergency function provides engaging in emergency braking and then securing the motor vehicle in a standstill at a motor vehicle speed below a predefined speed” however, this limitation is generally unclear as it could be interpreted as a vehicle standstill being below a predefined speed or that the emergency function is performed only below a predefined speed, for the purpose of compact prosecution the examiner will interpret this limitation as “wherein the emergency function is performed at a motor vehicle speed below a predefined speed and the emergency function  provides engaging in emergency braking and then securing the motor vehicle in a standstill”. Appropriate correction is required.

Claim 3 is dependent on claim 2 and does not cure the deficiencies thereof, therefore are rejected for the same reason as claim 2.

Claim 4 is dependent on claim 3 and does not cure the deficiencies thereof, therefore are rejected for the same reason as claim 3.

Claims 5 and 14-16 recite the limitation “wherein the secondary system is configured to perform the emergency function already in the event of a fault in the primary system even if a fault has not occurred in the vehicle function”, however this limitation is unclear as to what is being claimed with regards to the term “already”, for the purpose of compact prosecution the examiner will interpret this limitation as “wherein the secondary system is configured to perform the emergency function in the event of a fault in the primary system”. Appropriate correction is required.

Claims 6 and 17-20 recite the limitation “wherein the primary system is configured to perform the emergency function already in the event of a fault in the secondary system, even though no fault has not occurred in the vehicle function”, however this limitation is unclear as to what is being claimed with regards to the term “already”, for the purpose of compact prosecution the examiner will interpret this limitation as “wherein the primary system is configured to perform the emergency function in the event of a fault in the secondary system”. Appropriate correction is required.

Claims 7-13 are dependent on claim 1 and does not cure the deficiencies thereof, therefore are rejected for the same reason as claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 9-10, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nilsson et al (US 20180229738 A1 ) henceforth referred to as Nilsson and further in view of Baehrle-Miller (US 20160214595 A1) henceforth referred to as Baehrle-Miller.

Regarding claim 1 Nilsson teaches A brake system for a motor vehicle (para [0047] line 1-4 : “The present disclosure proposes, and illustrates in FIG. 1, a solution to provide an improved safety stoppage device 1 capable to safely bring an autonomous road vehicle 2 to a halt in case of a fault.”) comprising: 
A primary system (para [0048] line 1-11 : “The autonomous road vehicle 2 according to FIG. 1, a normally forward direction of travel of which is illustrated in FIG. 1 by the dashed arrow 20, comprises a primary brake system 3 including a primary brake-control unit 4 and a primary brake circuit 5.”) and a secondary system (para [0051] line 1-5 : “In order to ensure that the autonomous road vehicle 2 can be brought to a safe stop in case of a fault, even with limited or no communication, it is suggested to provide to the above described autonomous road vehicle 2 with a safety stoppage device 1.”, para [0055] line 1-8 : “According to some further embodiments and in order to provide for robust solutions, should either of primary brake and steering systems 3, 7 encounter problems affecting their availability the safety stoppage device 1 further comprises a redundant brake system 14 including a secondary brake-control unit 15 and a secondary brake circuit 16, dashed lines, operatively connected to the wheel brakes 6.”) that are each configured to automatically brake the motor vehicle to a standstill according to an emergency function (para [0052] line 1-7 : “In the safety stoppage device 1 the primary brake-control unit 4 is arranged or configured to monitor the longitudinal control signals for faults and upon determination of such a fault it is arranged or configured to execute a longitudinal control profile, stored independent from the autonomous drive-control unit 13, to control the wheel brakes 6 to perform braking to a stop.”, As the safety stoppage device has a redundant brake-control unit 15, it is required in order for the brake-control unit to be redundant that it is also configured to braked the motor vehicle to a standstill.); 
wherein at least the primary system  is configured to perform the emergency function when a fault occurs in a vehicle function  designed to autonomously control or remotely control the motor vehicle (para [0049] line 1-8 : “The autonomous road vehicle 2 further has control networks 11 and sensors 12 for monitoring the autonomous road vehicle 2 surroundings and motion, illustrated schematically by boxes in FIG. 1, and an autonomous drive-control unit 13 for processing sensor- and communication-signals and providing control signals for lateral and longitudinal control enabling continuous autonomous drive of the vehicle 2.”, para [0052] line 1-7 : “In the safety stoppage device 1 the primary brake-control unit 4 is arranged or configured to monitor the longitudinal control signals for faults and upon determination of such a fault it is arranged or configured to execute a longitudinal control profile, stored independent from the autonomous drive-control unit 13, to control the wheel brakes 6 to perform braking to a stop.”), wherein the secondary system  is configured in this case to perform the emergency function when a fault occurs in the primary system (para 0058 line 1-7 : “The secondary brake-control unit 15 is, in case of a primary brake system 3 fault, arranged or configured to override execution of any longitudinal control profile by the primary brake-control unit 4 and to receive from the autonomous drive-control unit 13 the control signals for longitudinal control and execute longitudinal control of the vehicle 2 based thereupon.”). However, Nilsson does not explicitly teach the primary and secondary systems configured to then secure it at a standstill.

However, in the same field of endeavor (brake systems for autonomous vehicles) Baehrle-Miller teaches a system configured to automatically brake the motor vehicle to a standstill and then secure it at a standstill according to an emergency function (para [0008] line 1-11 : “The method according to the invention for the operation of a motor vehicle, wherein at least one autonomous or partially autonomous operating mode of the motor vehicle can be activated and the motor vehicle comprises a service brake and a parking brake, is characterized in that in response to a detected operative state of the motor vehicle the parking brake is shifted from a rest state into a predetermined operative state, wherein the predetermined operative state of the parking brake is determined such that the parking brake produces no braking effect or a significantly lower braking effect compared to full activation.”, para [0020] line 1-3 : “Furthermore, it has also proved to be advantageous to check the functionality of the autonomous or partially autonomous operating mode. The operative state of the motor vehicle can be described here based on determined or detected faults and/or on the unavailability of the autonomous or partially autonomous operating mode.”, para [0024] line 1-4 : “Advantageously, it is further provided that the method is characterized in that the predetermined operative state of the parking brake is a state of the parking brake in which”, para [0027] line 1-2 : “the parking brake applies a predetermined braking effect, wherein in particular it is provided that”, para [0028] line 1-5 : “a position of the parking brake is set, by means of which a partially and/or fully laden motor vehicle is held on an incline and/or a position of the parking brake is set, by means of which a partially and/or fully laden motor vehicle is braked.”, para [0029] line 1-12 : “This means that there is not one certain predetermined operative state of the parking brake, but different predetermined operative states can be set. The predetermination of the operative states of the parking brake is carried out as already mentioned in response to a detected operative state of the motor vehicle. The parking brake can comprise a minimized and a defined air gap and/or free travel here. Advantageously, the reliability of the automated function can be increased owing to this. Alternatively, the parking brake can apply a predetermined braking effect, for example in order to hold a motor vehicle on an incline.”, As Baehrle-Miller teaches a system configured to further secure the vehicle at a standstill according to an emergency function a Nilsson teaches a redundant primary and secondary system to brake the motor vehicle to a standstill according to an emergency function the combination of Nilsson and Baehrle-Miller teaches a primary system and a secondary system that are each configured to automatically brake the motor vehicle to a standstill and then secure it at a standstill according to an emergency function.).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the safety stoppage device of Nilsson with the system of Baehrle-Miller “to increase the availability and the reliability of autonomous or partially autonomous functions”(Baehrle-Miller para [007] line 1-3).

Regarding claim 7, the combination of Nilsson and Baehrle-Miller teaches The brake system of claim 1, further Nilsson teaches wherein the primary system is configured to control all means configured  for braking and/or securing the vehicle in a standstill (Fig. 1, Fig. 1 shows the primary system 4, connected to all means for braking).

Regarding claim 9, the combination of Nilsson and Baehrle-Miller teaches The brake system of claim 1, further Baehrle-Miller teaches wherein the secondary system is configured  to secure the vehicle at a standstill by actuating a parking lock (para [0029] line 9-11 : “Alternatively, the parking brake can apply a predetermined braking effect, for example in order to hold a motor vehicle on an incline.”, as Nilsson teaches redundant primary and secondary systems the secondary system would then be configured to secure the vehicle at a standstill by actuating a parking lock as taught by Baehrle-Miller).

Regarding claim 10, the combination of Nilsson and Baehrle-Miller teaches The brake system of claim 1, further Nilsson teaches wherein  the primary and/or secondary system is configured  to perform the emergency function when at least one of the following faults in the vehicle function occurs: 
fault in communication with the vehicle function; 
exceeding a limit value of the vehicle speed specified by the vehicle function; 
request by the vehicle function to perform the emergency function (para [0047] line 1-8 : “The present disclosure proposes, and illustrates in FIG. 1, a solution to provide an improved safety stoppage device 1 capable to safely bring an autonomous road vehicle 2 to a halt in case of a fault. Multiple system components may malfunction simultaneously, e.g. due to loss of primary power or loss of communication due to electromagnetic interference (EMI), and there might not be sufficient information or functionality to perform autonomous driving.”).

Regarding claim 12, the combination of Nilsson and Baehrle-Miller teaches a brake system of claim 1,further Nilsson teaches a brake system on a motor vehicle (Fig. 1,  Fig. 1 shows the brake system disposed on a motor vehicle) therefore the combination of Nilsson and Baehrle-Miller teaches A motor vehicle with a brake system of claim 1.

Regarding claim 13, the combination of Nilsson and Baehrle-Miller teaches Method for operating a brake system of  claim 1, further Nilsson teaches wherein the primary system  performs the emergency function when a fault occurs in a vehicle function configured to autonomously control or remotely control the motor vehicle (para [0049] line 1-8 : “The autonomous road vehicle 2 further has control networks 11 and sensors 12 for monitoring the autonomous road vehicle 2 surroundings and motion, illustrated schematically by boxes in FIG. 1, and an autonomous drive-control unit 13 for processing sensor- and communication-signals and providing control signals for lateral and longitudinal control enabling continuous autonomous drive of the vehicle 2.”, para [0052] line 1-7 : “In the safety stoppage device 1 the primary brake-control unit 4 is arranged or configured to monitor the longitudinal control signals for faults and upon determination of such a fault it is arranged or configured to execute a longitudinal control profile, stored independent from the autonomous drive-control unit 13, to control the wheel brakes 6 to perform braking to a stop.”), wherein the secondary system contrastingly performs the emergency function in the event that a fault occurs in the primary system (para 0058 line 1-7 : “The secondary brake-control unit 15 is, in case of a primary brake system 3 fault, arranged or configured to override execution of any longitudinal control profile by the primary brake-control unit 4 and to receive from the autonomous drive-control unit 13 the control signals for longitudinal control and execute longitudinal control of the vehicle 2 based thereupon.”).



Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Nilsson and Baehrle-Miller and further in view of Nijakowski et al (US 9511756 B2) cited in the IDS henceforth referred to as Nijakowski.

Regarding claim 2, the combination of Nilsson and Baehrle-Miller teaches The brake system of claim 1,  however the combination does not explicitly teach wherein the emergency function provides engaging in emergency braking and then securing the motor vehicle in a standstill at a motor vehicle speed below a predefined speed.

However, in the same field of endeavor (failsafe parking systems) Nijakowski teaches a system wherein the emergency function provides engaging in emergency braking and then securing the motor vehicle in a standstill at a motor vehicle speed below a predefined speed (col 2 line 2-4 : “The switch into park position “P” may only be made at speeds lower than a specified maximum speed.”, col 3 line 5-23 : “FIG. 2 shows a flow chart of a method for protecting a parking assistance system 1 from a failure of brake system 2, 4, 5. In a first step 15, it is initially determined whether the parking assistance function is active. If the answer is yes (Y), brake control unit 2 monitors hydraulic power unit 4 with regard to errors (step 16). At the same time, brake control unit 2 is monitored by transmission control unit 6 or control unit 8 of the automatic parking brake (step 17). If an error is present in the hydraulic power unit (case Y in step 16), brake control unit 2 sends an activating request to transmission control unit 6 and/or APB control unit 8 in step 18. If transmission control unit 6 is addressed, it generates in step 20 a request to a gear selector 7 to set park position “P” or neutral position (idling) “N”. If APB control unit 8 is addressed, it generates an activating signal for gear selector 7 to set park position “P” and/or an activating signal for actuator 9 of the parking brake in order to apply the parking brake and brake the vehicle.”).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the combination of Nilsson and Baehrle-Miller with the system of Nijakowski “to protect a brake assistance system from a failure of the service brake system”(Nijakowski col 1 line 34-36).

Regarding claim 3, the combination of Nilsson and Baehrle-Miller teaches The brake system of  claim 2, further Nilsson teaches wherein the emergency function provides braking the motor vehicle to a standstill and then securing it at a standstill taking into account a current traffic situation (para [0049] line 1-8 : “The autonomous road vehicle 2 further has control networks 11 and sensors 12 for monitoring the autonomous road vehicle 2 surroundings and motion, illustrated schematically by boxes in FIG. 1, and an autonomous drive-control unit 13 for processing sensor- and communication-signals and providing control signals for lateral and longitudinal control enabling continuous autonomous drive of the vehicle 2.”, para [0050] line 1-5 : “The sensors 12 may e.g. be based on camera, radar and lidar technologies, for monitoring the autonomous road vehicle 2 surroundings and, e.g. yaw-rate sensors, accelerometers, gyroscopes and wheel speed sensors, for monitoring motion of the autonomous road vehicle 2.”, para [0051] line 1-5 : “In order to ensure that the autonomous road vehicle 2 can be brought to a safe stop in case of a fault, even with limited or no communication, it is suggested to provide to the above described autonomous road vehicle 2 with a safety stoppage device 1.”, as Nijakowski teaches securing a vehicle at a standstill when under a predetermine maximum speed and Nilsson teaches braking to a standstill taking into account a current traffic situation the combination would then , when a vehicle is traveling greater than or equal to the predefined speed, reduce speed taking into account a current traffic situation and then securing to a standstill as the vehicle is below the predetermined speed. Therefore, the combination of Nilsson, Baehrle-Miller, and Nijakowski teaches  wherein at a motor vehicle speed greater than or equal to the predefined speed, the emergency function provides braking the motor vehicle to a standstill and then securing it at a standstill taking into account a current traffic situation) .

Regarding claim 4, the combination of Nilsson, Baehrle-Miller, and Nijakowski teaches The brake system of  claim 3,  further Nilsson teaches wherein  the primary system and the secondary system are configured to execute at least one subfunction of the vehicle function(para [0052] line 1-7 : “In the safety stoppage device 1 the primary brake-control unit 4 is arranged or configured to monitor the longitudinal control signals for faults and upon determination of such a fault it is arranged or configured to execute a longitudinal control profile, stored independent from the autonomous drive-control unit 13, to control the wheel brakes 6 to perform braking to a stop.”).

Claims 8 are rejected under 35 U.S.C. 103 as being unpatentable over Nilsson and Baehrle-Miller and further in view of Zhang (US 20140331666 A1) henceforth referred to as Zhang.

Regarding claim 8, the combination of Nilsson and Baehrle-Miller teaches The brake system of claim 1, however the combination does not explicitly teach wherein the secondary system is configured  to brake the vehicle by actuating an electronic brake booster.

However, in the same field of endeavor (vehicle braking systems) Zhang teaches a system wherein the system is configured to brake the vehicle by actuating an electronic brake booster (para [0023] line 1-5 : “As shown in FIG. 1, an electric brake booster used in a vehicle brake system according to a preferred embodiment of the invention comprises a housing 1 which may be made of any suitable material, for example, formed by punching a sheet metal, like that in some traditional vacuum boosters.”, As Zhang teaches the use of an electronic brake booster and the combination of Nilsson and Baehrle-Miller teaches a secondary system configured to brake the vehicle, the combination of Nilsson, Baehrle-Miller, and Zhang teaches  wherein the secondary system is configured  to brake the vehicle by actuating an electronic brake booster).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the combination of Nilsson and Baehrle-Miller with the system of Zhang to increase the braking force of the system.

Claims 5-6, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nilsson and Baehrle-Miller and further in view of Klesing (US 20190100237 A1) henceforth referred to as Klesing.

Regarding claim 5, the combination of Nilsson and Baehrle-Miller teaches The brake system of claim 1,  however the combination does not explicitly teach wherein  the secondary system is configured to perform the emergency function already in the event of a fault in the primary system even if a fault has not occurred in the vehicle function.

However, in the same field of endeavor (redundant vehicle systems) Klesing teaches a system wherein  the secondary system is configured to perform a function already in the event of a fault in the primary system even if a fault has not occurred in the vehicle function.
(para [0029] line 1-13 : “FIG. 3 illustrates an example redundant microcontroller unit (MCU) system according to one or more embodiments. The depicted MCU system 200 is depicted in a context of the vehicle 10, where communication to/from the MCU architecture 200 is performed using one or more controller area network (CAN) buses. Further, in the illustrated MCU architecture 200, two microcontrollers are used to provide redundancy. It should be noted that in other implementations the MCU system 200 can include additional microcontrollers. The MCUs of the MCU system 200 are internally connected by an inter-micro communication (IMC) to share information among each other, such as status information.”, para [0030] line 1-3 : “In the depicted example, MCU-2 220 acts as a backup for the MCU-1 210, and vice versa, during CAN communication failure.”, as Klesing teaches the primary and secondary systems as backup systems to each other, where it would be required that each system is configured to control a function in the event of a fault in the primary system, and the combination of Nilsson and Baehrle-Miller teaches redundant systems from controlling emergency functions of braking the combination of Nilsson, Baehrle-Miller, and Klesing teaches wherein  the secondary system is configured to perform a function already in the event of a fault in the primary system even if a fault has not occurred in the vehicle function.).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the combination of Nilsson and Baehrle-Miller with the system of Klesing “to achieve higher safety levels” (Klesing para [0003] line 2-3).

Regarding claim 6, the combination of Nilsson and Baehrle-Miller teaches The brake system of claim 1, however the combination does not explicitly teach wherein the primary system is configured  to perform the emergency function already in the event of a fault in the secondary system, even though no fault has occurred in the vehicle function.
However, in the same field of endeavor (redundant vehicle systems) Klesing teaches a system wherein the primary system is configured  to perform the emergency function already in the event of a fault in the secondary system, even though no fault has occurred in the vehicle function.
(para [0029] line 1-13 : “FIG. 3 illustrates an example redundant microcontroller unit (MCU) system according to one or more embodiments. The depicted MCU system 200 is depicted in a context of the vehicle 10, where communication to/from the MCU architecture 200 is performed using one or more controller area network (CAN) buses. Further, in the illustrated MCU architecture 200, two microcontrollers are used to provide redundancy. It should be noted that in other implementations the MCU system 200 can include additional microcontrollers. The MCUs of the MCU system 200 are internally connected by an inter-micro communication (IMC) to share information among each other, such as status information.”, para [0030] line 1-3 : “In the depicted example, MCU-2 220 acts as a backup for the MCU-1 210, and vice versa, during CAN communication failure.”, as Klesing teaches the primary and secondary systems as backup systems to each other, which would require each be configured to perform the function when there is a fault in the other, and the combination of Nilsson and Baehrle-Miller teaches redundant systems from controlling emergency functions of braking the combination of Nilsson, Baehrle-Miller, and Klesing teaches wherein the primary system is configured  to perform the emergency function already in the event of a fault in the secondary system, even though no fault has occurred in the vehicle function).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the combination of Nilsson and Baehrle-Miller with the system of Klesing “to achieve higher safety levels” (Klesing para [0003] line 2-3).

Regarding claim 11, the combination of Nilsson and Baehrle-Miller teaches The brake system of claim 1, further Nilsson teaches wherein  the secondary system is configured  to perform the emergency function when at least one of the following faults occurs in the respective systems: 
fault in communication between the primary and secondary system; 
defect of the primary system, 
defect of the secondary system (para [0058 line 1-7 : “The secondary brake-control unit 15 is, in case of a primary brake system 3 fault, arranged or configured to override execution of any longitudinal control profile by the primary brake-control unit 4 and to receive from the autonomous drive-control unit 13 the control signals for longitudinal control and execute longitudinal control of the vehicle 2 based thereupon.”). However, the combination does not explicitly teach wherein the primary system is configured to perform the emergency function when at least one of the conditions occurs.

However, in the same field of endeavor (redundant vehicle systems) Klesing teaches a system wherein  the primary and secondary system are configured to perform a function when at least one of the following faults occurs in the respective systems: 
fault in communication between the primary and secondary system; 
defect of the primary system, 
defect of the secondary system (para [0029] line 1-13 : “FIG. 3 illustrates an example redundant microcontroller unit (MCU) system according to one or more embodiments. The depicted MCU system 200 is depicted in a context of the vehicle 10, where communication to/from the MCU architecture 200 is performed using one or more controller area network (CAN) buses. Further, in the illustrated MCU architecture 200, two microcontrollers are used to provide redundancy. It should be noted that in other implementations the MCU system 200 can include additional microcontrollers. The MCUs of the MCU system 200 are internally connected by an inter-micro communication (IMC) to share information among each other, such as status information.”, para [0030] line 1-3 : “In the depicted example, MCU-2 220 acts as a backup for the MCU-1 210, and vice versa, during CAN communication failure.”, as Klesing teaches the primary and secondary systems as backup systems to each other and the combination of Nilsson and Baehrle-Miller teaches redundant systems from controlling emergency functions of braking the combination of Nilsson, Baehrle-Miller, and Klesing teaches wherein  the primary and secondary system are configured to perform the emergency function when at least one of the following faults occurs in the respective systems: 
fault in communication between the primary and secondary system; 
defect of the primary system, 
defect of the secondary system).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the combination of Nilsson and Baehrle-Miller with the system of Klesing “to achieve higher safety levels” (Klesing para [0003] line 2-3).

Regarding claim 20, the combination of Nilsson, Baehrle-Miller, and Klesing teaches The brake system of claim 5,  further Klesing teaches wherein the primary system is configured to perform the emergency function already in the event of a fault in the secondary system, even though no fault has occurred in the vehicle function (As the primary system and secondary system are backup systems of each other as well as for the vehicle function each of the systems are configured to perform the emergency function in the event of a fault in the other system.).

Claims 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nilsson, Baehrle-Miller, and Nijakowski and further in view of Klesing (US 20190100237 A1) henceforth referred to as Klesing.


Regarding claim 14, the combination of Nilsson, Baehrle-Miller, and Nijakowski teaches The brake system of claim 2, however the combination does not explicitly teach wherein the secondary system is configured to perform the emergency function already in the event of a fault in the primary system even if a fault has not occurred in the vehicle function.

However, in the same field of endeavor (redundant vehicle systems) Klesing teaches a system wherein  the secondary system is configured to perform a function already in the event of a fault in the primary system even if a fault has not occurred in the vehicle function.
(para [0029] line 1-13 : “FIG. 3 illustrates an example redundant microcontroller unit (MCU) system according to one or more embodiments. The depicted MCU system 200 is depicted in a context of the vehicle 10, where communication to/from the MCU architecture 200 is performed using one or more controller area network (CAN) buses. Further, in the illustrated MCU architecture 200, two microcontrollers are used to provide redundancy. It should be noted that in other implementations the MCU system 200 can include additional microcontrollers. The MCUs of the MCU system 200 are internally connected by an inter-micro communication (IMC) to share information among each other, such as status information.”, para [0030] line 1-3 : “In the depicted example, MCU-2 220 acts as a backup for the MCU-1 210, and vice versa, during CAN communication failure.”, as Klesing teaches the primary and secondary systems as backup systems to each other, where it would be required that each system is configured to control a function in the event of a fault in the primary system, and the combination of Nilsson and Baehrle-Miller teaches redundant systems from controlling emergency functions of braking the combination of Nilsson, Baehrle-Miller, and Klesing teaches wherein  the secondary system is configured to perform a function already in the event of a fault in the primary system even if a fault has not occurred in the vehicle function.).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the combination of Nilsson, Baehrle-Miller, and Nijakowski with the system of Klesing “to achieve higher safety levels” (Klesing para [0003] line 2-3).

Regarding claim 15, the combination of Nilsson, Baehrle-Miller, and Nijakowski teaches The brake system of claim 3, however the combination does not explicitly teach wherein the secondary system is configured to perform the emergency function already in the event of a fault in the primary system even if a fault has not occurred in the vehicle function.

However, in the same field of endeavor (redundant vehicle systems) Klesing teaches a system wherein  the secondary system is configured to perform a function already in the event of a fault in the primary system even if a fault has not occurred in the vehicle function.
(para [0029] line 1-13 : “FIG. 3 illustrates an example redundant microcontroller unit (MCU) system according to one or more embodiments. The depicted MCU system 200 is depicted in a context of the vehicle 10, where communication to/from the MCU architecture 200 is performed using one or more controller area network (CAN) buses. Further, in the illustrated MCU architecture 200, two microcontrollers are used to provide redundancy. It should be noted that in other implementations the MCU system 200 can include additional microcontrollers. The MCUs of the MCU system 200 are internally connected by an inter-micro communication (IMC) to share information among each other, such as status information.”, para [0030] line 1-3 : “In the depicted example, MCU-2 220 acts as a backup for the MCU-1 210, and vice versa, during CAN communication failure.”, as Klesing teaches the primary and secondary systems as backup systems to each other, where it would be required that each system is configured to control a function in the event of a fault in the primary system, and the combination of Nilsson and Baehrle-Miller teaches redundant systems from controlling emergency functions of braking the combination of Nilsson, Baehrle-Miller, and Klesing teaches wherein  the secondary system is configured to perform a function already in the event of a fault in the primary system even if a fault has not occurred in the vehicle function.).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the combination of Nilsson, Baehrle-Miller, and Nijakowski with the system of Klesing “to achieve higher safety levels” (Klesing para [0003] line 2-3).

Regarding claim 16, the combination of Nilsson, Baehrle-Miller, and Nijakowski teaches The brake system of claim 4, however the combination does not explicitly teach wherein the secondary system is configured to perform the emergency function already in the event of a fault in the primary system even if a fault has not occurred in the vehicle function.

However, in the same field of endeavor (redundant vehicle systems) Klesing teaches a system wherein  the secondary system is configured to perform a function already in the event of a fault in the primary system even if a fault has not occurred in the vehicle function.(para [0029] line 1-13 : “FIG. 3 illustrates an example redundant microcontroller unit (MCU) system according to one or more embodiments. The depicted MCU system 200 is depicted in a context of the vehicle 10, where communication to/from the MCU architecture 200 is performed using one or more controller area network (CAN) buses. Further, in the illustrated MCU architecture 200, two microcontrollers are used to provide redundancy. It should be noted that in other implementations the MCU system 200 can include additional microcontrollers. The MCUs of the MCU system 200 are internally connected by an inter-micro communication (IMC) to share information among each other, such as status information.”, para [0030] line 1-3 : “In the depicted example, MCU-2 220 acts as a backup for the MCU-1 210, and vice versa, during CAN communication failure.”, as Klesing teaches the primary and secondary systems as backup systems to each other, where it would be required that each system is configured to control a function in the event of a fault in the primary system, and the combination of Nilsson and Baehrle-Miller teaches redundant systems from controlling emergency functions of braking the combination of Nilsson, Baehrle-Miller, and Klesing teaches wherein  the secondary system is configured to perform a function already in the event of a fault in the primary system even if a fault has not occurred in the vehicle function.).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the combination of Nilsson, Baehrle-Miller, and Nijakowski with the system of Klesing “to achieve higher safety levels” (Klesing para [0003] line 2-3).

Regarding claim 17, the combination of Nilsson, Baehrle-Miller, and Nijakowski teaches The brake system of claim 2, however the combination does not explicitly teach wherein the primary system is configured to perform the emergency function already in the event of a fault in the secondary system, even though no fault has occurred in the vehicle function.

However, in the same field of endeavor (redundant vehicle systems) Klesing teaches a system wherein the primary system is configured  to perform the emergency function already in the event of a fault in the secondary system, even though no fault has occurred in the vehicle function.
(para [0029] line 1-13 : “FIG. 3 illustrates an example redundant microcontroller unit (MCU) system according to one or more embodiments. The depicted MCU system 200 is depicted in a context of the vehicle 10, where communication to/from the MCU architecture 200 is performed using one or more controller area network (CAN) buses. Further, in the illustrated MCU architecture 200, two microcontrollers are used to provide redundancy. It should be noted that in other implementations the MCU system 200 can include additional microcontrollers. The MCUs of the MCU system 200 are internally connected by an inter-micro communication (IMC) to share information among each other, such as status information.”, para [0030] line 1-3 : “In the depicted example, MCU-2 220 acts as a backup for the MCU-1 210, and vice versa, during CAN communication failure.”, as Klesing teaches the primary and secondary systems as backup systems to each other, which would require each be configured to perform the function when there is a fault in the other, and the combination of Nilsson and Baehrle-Miller teaches redundant systems from controlling emergency functions of braking the combination of Nilsson, Baehrle-Miller, and Klesing teaches wherein the primary system is configured  to perform the emergency function already in the event of a fault in the secondary system, even though no fault has occurred in the vehicle function).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the combination of Nilsson, Baehrle-Miller, and Nijakowski with the system of Klesing “to achieve higher safety levels” (Klesing para [0003] line 2-3).

Regarding claim 18, the combination of Nilsson, Baehrle-Miller, and Nijakowski r teaches The brake system of claim 3, however the combination does not explicitly teach wherein the primary system is configured to perform the emergency function already in the event of a fault in the secondary system, even though no fault has occurred in the vehicle function.

However, in the same field of endeavor (redundant vehicle systems) Klesing teaches a system wherein the primary system is configured  to perform the emergency function already in the event of a fault in the secondary system, even though no fault has occurred in the vehicle function.
(para [0029] line 1-13 : “FIG. 3 illustrates an example redundant microcontroller unit (MCU) system according to one or more embodiments. The depicted MCU system 200 is depicted in a context of the vehicle 10, where communication to/from the MCU architecture 200 is performed using one or more controller area network (CAN) buses. Further, in the illustrated MCU architecture 200, two microcontrollers are used to provide redundancy. It should be noted that in other implementations the MCU system 200 can include additional microcontrollers. The MCUs of the MCU system 200 are internally connected by an inter-micro communication (IMC) to share information among each other, such as status information.”, para [0030] line 1-3 : “In the depicted example, MCU-2 220 acts as a backup for the MCU-1 210, and vice versa, during CAN communication failure.”, as Klesing teaches the primary and secondary systems as backup systems to each other, which would require each be configured to perform the function when there is a fault in the other, and the combination of Nilsson and Baehrle-Miller teaches redundant systems from controlling emergency functions of braking the combination of Nilsson, Baehrle-Miller, and Klesing teaches wherein the primary system is configured  to perform the emergency function already in the event of a fault in the secondary system, even though no fault has occurred in the vehicle function).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the combination of Nilsson, Baehrle-Miller, and Nijakowski with the system of Klesing “to achieve higher safety levels” (Klesing para [0003] line 2-3).

Regarding claim 19, the combination of Nilsson, Baehrle-Miller, and Nijakowski teaches The brake system of claim 4, however the combination does not explicitly teach wherein the primary system is configured to perform the emergency function already in the event of a fault in the secondary system, even though no fault has occurred in the vehicle function.

However, in the same field of endeavor (redundant vehicle systems) Klesing teaches a system wherein the primary system is configured  to perform the emergency function already in the event of a fault in the secondary system, even though no fault has occurred in the vehicle function.
(para [0029] line 1-13 : “FIG. 3 illustrates an example redundant microcontroller unit (MCU) system according to one or more embodiments. The depicted MCU system 200 is depicted in a context of the vehicle 10, where communication to/from the MCU architecture 200 is performed using one or more controller area network (CAN) buses. Further, in the illustrated MCU architecture 200, two microcontrollers are used to provide redundancy. It should be noted that in other implementations the MCU system 200 can include additional microcontrollers. The MCUs of the MCU system 200 are internally connected by an inter-micro communication (IMC) to share information among each other, such as status information.”, para [0030] line 1-3 : “In the depicted example, MCU-2 220 acts as a backup for the MCU-1 210, and vice versa, during CAN communication failure.”, as Klesing teaches the primary and secondary systems as backup systems to each other, which would require each be configured to perform the function when there is a fault in the other, and the combination of Nilsson and Baehrle-Miller teaches redundant systems from controlling emergency functions of braking the combination of Nilsson, Baehrle-Miller, and Klesing teaches wherein the primary system is configured  to perform the emergency function already in the event of a fault in the secondary system, even though no fault has occurred in the vehicle function).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the combination of Nilsson, Baehrle-Miller, and Nijakowski with the system of Klesing “to achieve higher safety levels” (Klesing para [0003] line 2-3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

US 20180052463 A1 : Mays teaches a system for emergency stopping of vehicles including failure in a first component based on a signal from a sensor, classifying the severity of the component failure and further determining to execute an emergency stop function.

US 20160009257 A1 : Joyce et al teaches a system for vehicle parking failure management including an autonomous sub-system with a first and second braking module. 

US 20180050704 A1 : Tascione et al teaches and on-board diagnostic system for autonomous vehicles which can determine whether the diagnostic data indicates the AV system is operating nominally. Further, when a fault is detected the on-board diagnostic system can initiate a procedure associated with the system to resolve the fault condition.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID HATCH whose telephone number is (571)272-4518.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.H./Examiner, Art Unit 3668

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668